Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Okuno et al (JP H0567912A), hereinafter Okuno, teaches an antenna array comprising a dielectric; a loop provided on a first surface of the dielectric and having a first slot and a second slot; a first feed pin provided at a position corresponding to the first slot on a second surface of the dielectric; a second feed pin provided at a position corresponding to the second slot on the second surface of the dielectric; and a divider provided between the first feed pin and the second feed pin, and electrically connected to the loop.
Okuno, however, fails to specifically teach that the divider includes a stub provided between the first feed pin and the second feed pin on the second surface of the dielectric.
Claims 2-7 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 8, Okuno teaches an antenna array comprising a dielectric; a first antenna including a first loop provided on a lower surface of the dielectric and having a first slot formed thereon, and a first feed pin provided on an upper surface of the dielectric and provided at a position corresponding to the first slot; a second antenna including a second loop provided on a lower surface of the dielectric and having a second slot formed thereon, and a second feed pin provided on an upper surface of the dielectric and provided at a position corresponding to the second slot; and a divider separating the first antenna and the second antenna, wherein wherein at least a portion of the first loop is shared with at least a portion of the second loop.
Okuno, however, fails to specifically teach that the divider includes a stub provided between the first feed pin and the second feed pin on the second surface of the dielectric.
Claims 9-13 are allowed for at least the reason for depending, either directly or indirectly, on claim 8.
Reasons for indicating allowable subject matter for claims 14-18 were provided in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845